UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1625



DONALD JACOBS; NORMA JACOBS,

                                          Plaintiffs - Appellants,

          versus


STATE OF MARYLAND DEPARTMENT OF NATURAL
RESOURCES; JOHN W. RHOADES; MICHAEL G. SEWELL,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Alexander Harvey II, Senior District
Judge. (CA-02-1450-1-AH)


Submitted:   January 30, 2004          Decided:     February 20, 2004


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Neal M. Janey, Sr., THE JANEY LAW FIRM, P.C., Baltimore, Maryland,
for Appellants. J. Joseph Curran, Jr., Attorney General, Paul J.
Cucuzzella, Joseph P. Gill, Assistant Attorneys General, Annapolis,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donald and Norma Jacobs appeal the district court’s order

awarding summary judgment in favor of Defendants Lieutenant Michael

G. Sewell and Colonel John W. Rhoades.         Donald Jacobs, an officer

with the Maryland Department of Natural Resources, was tried and

acquitted for the alleged theft of two hundred dollars from a

larger sum of money that had been seized during an        arrest in which

he participated. After his acquittal, Jacobs brought several state

claims and Fourth and Fifth Amendment claims pursuant to 42 U.S.C.

§ 1983 (2000).     The district court dismissed Jacobs’ state claims

without prejudice and granted Sewell and Rhoades’ motion for

summary judgment as to the federal claims.              On appeal, Jacobs

claims the district court erred in finding Sewell and Rhoades were

entitled to qualified immunity and granting their motion for

summary judgment.

     We   review   de   novo   a   district   court’s   grant   of   summary

judgment.    Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162,

1167 (4th Cir. 1988).

            Jacobs contends that the district court erred in granting

Sewell and Rhoades qualified immunity. Qualified immunity protects

government    officials   performing     discretionary    functions    from

liability for civil damages where “their conduct does not violate

clearly established statutory or constitutional rights of which a




                                    - 2 -
reasonable person would have known.”           Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).

            The district court correctly ruled that neither Sewell

nor Rhoades violated any clearly established Fifth Amendment right

because their use of Jacobs’ compelled statements was limited to

the criminal investigation.         See Wiley v. Mayor of Baltimore, 48

F.3d 773, 777 (4th Cir. 1995); see also Chavez v. Martinez, 538

U.S. __, 123 S.Ct. 1994, 2000, 2007 (2003).               As to Jacobs’ claim

that Rhoades and Sewell violated his Fourth Amendment rights based

on Jacobs’ arrest, these Defendants neither arrested Jacobs nor

made the decision to have him arrested.              Therefore, Sewell and

Rhoades are entitled to qualified immunity because their conduct

did not violate a clearly established constitutional right.

     Because we conclude that Rhoades and Sewell were entitled to

qualified   immunity,   we   need    not    reach   the   merits   of   Jacobs’

claims.*    Cf. Saucier v. Katz, 533 U.S. 194, 199-205 (2001).

Accordingly, we affirm the judgment of the district court. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and oral

argument would not aid the decisional process.



                                                                        AFFIRMED


     *
      Jacobs does not challenge the dismissal of the action as to
Defendant Maryland Department of Natural Resources, nor does he
challenge the dismissal without prejudice of his state law claims.

                                    - 3 -